By a return, certified by the selectmen of Lanesborough and New Ashford, it appeared, that Samuel Hill Wheeler was elected a representative from those towns; and by a certificate, signed by the selectmen of New Ashford alone, it appeared, that Richard Whitman was also elected.
At the May session, the committee on elections were ordered to inquire and report specially in relation to these retains.2 The committee reported a reference of the subject to the next session, which was agreed to,3 and at the January session, they reported the following statement of facts4; — •
“ The district of New Ashford was incorporated, February 26, A. D. 1781, with all the privileges of towns, that of sending a representative only exceptedbut, “ by their act of incorporation,” liberty was granted them to join “ with Lanes-borough for that purpose.” Á meeting was legally warned in May last, by the selectmen of Lanesborough, and of the district of New Ashford, [for the choice of representatives]. At said meeting it was agreed to determine, by ballot, the number of representatives they would elect. The selectmen of Lanesborough received the votes of the voters residing in Lanesborough, and the selectmen of New Ashford the votes of the voters residing at New Ashford* The majority of the votes, received by the selectmen of Lanesborough, was to elect one representative. The majority of the votes, received by *85the selectmen of Lanesborough and New Ashford, added together, was to elect two representatives. The selectmen of Lanesborough and New Ashford received the votes for one representative, and Samuel Hill Wheeler was chosen. The selectmen of Lanesborough, and most of tlse voters residing in Lanesborough, immediately withdrew. The selectmen of the district of New Ashford then received tlse votes of the voters, residing in New Ashford, for a second representative, and the majority of the votes so given were for Richard Whitman.” This report was ordered to lie on the table, and does not appear to have been afterwards called up.
[The result of the proceedings in this case was to confirm the election of both the members returned. It may consequently be inferred, that the votes of the two towns, on the question of the number of representatives to be sent, were considered to have been properly counted together; and that the voluntary withdrawal of the selectmen and some of the voters of Lanesborough could not have the effect to deprive the town of New Ashford of the right to proceed and elect another representative, in pursuance of the vote of both towns to elect two.]

 Same, 47.


 Same, 173.


 Same, 232.